DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment response filed on 25 October 2021 has been entered.
Claim Status:
1c.	Claims 1, 3, 5, 8-9, 12-13 are pending and under consideration. 

Information Disclosure Statement:
 
2.	The information disclosure statement (IDS) submitted on 09 April 2020 was received and complied with the provisions of 37 CFR §§1.97 and 1.98.  The references were considered as to the merits in the office action mailed on 28 May 2021. The IDS incorrectly cited “US PG-Pub 28110198244 published on 2811-88-84”. This communication is to correct this discrepancy. The correct number is “US PG-Pub 20110190244 published on 08-04-2011.
Conclusion:
3.	Claims 1, 3, 5, 8 and 13, including the Examiner’s Amendment of 02/11/2022 are allowed. 
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        19 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647